Citation Nr: 1538582	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  10-43 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1. Entitlement to service connection for hypertension, to include as due to herbicide exposure and/or secondary to service-connected diabetes mellitus. 

2. Entitlement to service connection for a heart disability, to include as due to herbicide exposure and/or secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Spouse



ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to April 1956, April 1957 to December 1959, December 1959 to December 1965, May 1966 to May 1969, and from May 1969 to October 1974.  Among his awards is the Combat Infantryman Badge. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision of the Manchester, New Hampshire, Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2013, the Veteran testified in a hearing before the undersigned, and a copy of the transcript is associated with the claims file.

In September 2013, the Board remanded the Veteran's claims.  The Appeals Management Center (AMC) continued the previous denial of the claims in an April 2014 supplemental statement of the case (SSOC).  The case was then returned to the Board for further appellate proceedings.

Additionally, in September 2013 the Board remanded the Veteran's claims of entitlement to service connection for peripheral neuropathy of the right and left lower extremities.  In an April 2014 rating decision, the AMC granted these claims. In view of the foregoing, the service connection issues have been resolved and are no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).  

In August 2014, the Board again remanded these issues for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

In July and August 2015, the Veteran and his representative submitted additional argument and evidence accompanied by a waiver of the Veteran's right to have this evidence initially considered by the RO.  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2015).  

The Veteran contends that his hypertension and heart disability are related to exposure to herbicides during his military service.  See, e.g., the May 2013 Board hearing transcript, pgs. 10-11.  Service personnel records confirm the Veteran's service in the Republic of Vietnam between December 1966 and December 1967.   Exposure to herbicides is, therefore, presumed.  See 38 U.S.C.A. § 1116(f).

A July 2015 medical opinion is of record, which asserts a negative relationship between the conceded in-service exposure to herbicides and the Veteran's hypertension disability.  However, the rationale for this opinion is inadequate.  The rationale provided is based upon the lack of inclusion of hypertension in the list of presumptive diseases associated with herbicide exposure.  See 38 C.F.R. § 3.309(e) (2015).  The examiner also quoted a September 2014 medical opinion, which stated that studies by the National Academy of Sciences as to a possible presumptive condition were inconclusive.  The Board finds that a rationale that considers evidence of a possible direct connection between hypertension and herbicides, rather than simply a presumptive connection, is required.

Next, the July 2015 VA medical opinion concluded that the Veteran's heart disorder, diagnosed as aortic stenosis, status aortic valve replacement surgery with a porcine valve, and atrial fibrillation, is less likely than not incurred in or caused by service, including as related to the conceded in-service exposure to herbicides.  As to the rationale, the examiner cited a March 2014 VA medical opinion which stated that "[v]alvular heart disease not caused or aggravated by diabetes mellitus.  Valvular heart disease is associated as an etiology or cause of atrial fibrillation.  Valvular heart disease is a known etiology of aortic stenosis.  Other known etiologies are has a known etiology of atherosclerosis.  Again diabetes mellitus is not a known cause of valvular heart disease."  The opinion also noted that "[c]alcific or degenerative aortic valve disease is considered the most common valvular lesion encountered among elderly patients ...The two most common causes of aortic stenosis severe enough to require surgery are calcification of congenital bicuspid aortic valves and degenerative calcification of tricuspid aortic valves."  Although the opinion lists some causes of aortic stenosis, the Board finds the opinion does not address whether diabetes mellitus or herbicide exposure cause or aggravate aortic stenosis and atrial fibrillation.

The July 2015 rationale noted that a cardiac catheterization in December 2012 showed non-obstructive coronary artery atherosclerosis.  The report noted that "atherosclerosis has not been symptomatic and veteran has never been diagnosed with ischemic heart disease."  The March 2014 VA heart conditions report, however, indicates that the Veteran has dyspnea and fatigue and assesses his METs level as greater than 3 to 5, based on interview.  These symptoms possibly contradict the examiner's conclusion that the Veteran's atherosclerosis has not been symptomatic.  As ischemic heart disease, which includes atherosclerotic cardio vascular disease, must manifest to 10 percent before the presumptive service connection applies under 38 C.F.R. § 3.307(a)(6), the Veteran's report of these symptoms possibly establishes such manifestation.  Moreover, a May 2013 social work record indicates a history of myocardial infarction.  Also, an October 2012 private treatment record reports finding of left ventricular hypertrophy and enlarged atria on an echocardiogram.  These should be considered and addressed in the analysis of the Veteran's heart disability.

Moreover, as the record shows notations of coronary artery atherosclerosis and other possible abnormalities (i.e. enlarged atria), the Veteran may have a present disability regardless of whether a formal diagnosis of ischemic heart disease has been made.  Accordingly, a medical opinion as to whether coronary artery atherosclerosis is related to the Veteran's service, including as due to herbicide exposure and as secondary to diabetes mellitus, is warranted.  The opinion relating to atherosclerosis should take into consideration whether there is direct evidence of a relationship between the Veteran's manifestations and exposure to herbicides.  The opinion should not merely rely on the presumption regulations.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Refer the case to the examiner who provided the July 2015 medical opinions regarding hypertension and heart disorder for a supplemental opinion.  If the same examiner is not available, the claims folder should be forwarded to another clinician.  If the clinician determines that a VA examination is necessary in order to provide the requested information, then one should be scheduled.  

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is directly related to service, to include exposure to herbicides therein?  The examiner must determine the relationship regardless of the presumption regulations.  

b.  Does the Veteran's December 2012 cardiac catheterization showing of non-obstructive coronary artery atherosclerosis and/or October 2012 echocardiogram findings, along with the history of myocardial infarction noted in May 2013,warrant a diagnosis of ischemic heart disease?

c.  If the response to 1.a, above, is negative, then is it as least as likely as not that the Veteran's manifestations of non-obstructive coronary artery atherosclerosis are caused by or related to the presumed in-service exposure to herbicides?  Is it at least as likely as not that any other heart abnormality is caused by or related to the presumed in-service exposure to herbicides?

d.  If the response to 1.a., above, is positive, then please opine as to the severity of the ischemic heart disease.  Please also opine as to whether the effects of ischemic heart disease can be separated from those of nonservice connected conditions, including the valvular and aortic stenosis conditions.

e.  Is it at least as likely as not that aortic stenosis is caused or aggravated by diabetes mellitus?

f.  Is it at least as likely as not that aortic stenosis is caused by herbicide exposure?

g.  Is it at least as likely as not that atrial fibrillation is caused or aggravated by diabetes mellitus?

h.  Is it at least as likely as not that atrial fibrillation is caused by herbicide exposure?

A rationale should be provided for all opinions.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2.  Thereafter, readjudicate the Veteran's claims.   If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



